Citation Nr: 1517398	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for payment and reasonableness of attorney fees from past-due benefits.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from September 1960 to October 1963.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, awarding $11, 985.40 in fees to the Veteran's attorney.

As the allowance of additional benefits to the Veteran's attorney could result in a payment of a lesser benefit to the Veteran, this issue may qualify as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining simultaneously contested claim).  Contested claims are subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R. §§ 20.500-20.504, 20.713.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the applicable criteria, all interested parties in a contested claim must be specifically notified of the action taken by the AOJ, and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.  

In November 2013 letters, the AOJ advised the Veteran and the Veteran's attorney that it was determined that the Veteran's attorney was entitled to $11,985.40 for attorney fees, resulting from the award of past-due benefits following the assignment of an earlier effective date for service connection for PTSD.  

In a December 2013 letter, the Veteran's attorney indicated that the Veteran wishes to appeal "all issues referenced in the" November 2013 administrative decision.   

Thus, the Board finds that an appeal regarding the payment of attorney fees from past-due benefits has been raised; however, the precise issue is unclear, as the record contains little information regarding the basis of the Veteran's challenge to the award of fees.  Nevertheless, when a notice of disagreement (NOD) has been filed, the AOJ must issue a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  Remand is required so that this may be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran clarify whether he is appealing entitlement to fees from past-due benefits or the reasonableness of the fee award, or both.

2.  Then, issue an SOC regarding the fee award dispute.  If the Veteran appeals, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




